 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Leroy D Cropper,                                  No. CV-19-05618-PHX-GMS
10                  Petitioner,                        DEATH PENALTY CASE
11   v.                                                ORDER
12   David Shinn, et al.,
13                  Respondents.
14
15          Pending before the Court is Petitioner Leroy D. Cropper’s motion to amend the
16   briefing schedule in this case. (Doc. 16.) Respondents do not object. (Doc. 18 at 2.) Good
17   cause appearing,
18          IT IS ORDERED granting the motion. The briefing schedule is amended as
19   follows:
20          1.     Petitioner shall file an amended petition no later than March 25, 2021.
21          2.     Respondents shall file an answer to the amended petition no later than June
22   25, 2021. Respondents are not required to file a response to the petition filed September
23   25, 2020.
24          3.     Petitioner shall file a reply no later than August 24, 2021.
25          4.     Petitioner shall file any notice of request for evidentiary development no
26   later than October 25, 2021.
27          5.     Respondents shall file a response to any notice of request for evidentiary
28   development no later than November 24, 2021.
 1
 2         6.     Petitioner shall file a reply to the response to any notice of request for
 3   evidentiary development no later than December 9, 2021.
 4         Dated this 29th day of October, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
